UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen E. Kane c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end:10/31 Date of reporting period: 01/31/2011 ITEM 1.SCHEDULE OF INVESTMENTS. CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE COMMON STOCK - 96.8% Consumer Discretionary - 13.9% AUTOMOBILES - 2.2% Ford Motor Co.* $ 4,196,445 HOTELS, RESTAURANTS & LEISURE - 3.7% Panera Bread Co. Class A* Royal Caribbean Cruises Ltd.* INTERNET & CATALOG RETAIL - 1.0% Amazon.com, Inc.* MEDIA - 2.9% CBS Corp. Class B SPECIALTY RETAIL - 4.1% O'Reilly Automotive, Inc.* Tiffany & Co. Consumer Staples - 1.6% FOOD & STAPLES RETAILING - 1.6% Costco Wholesale Corp. Energy - 11.7% ENERGY EQUIPMENT & SERVICES - 4.8% Helmerich & Payne, Inc. Schlumberger Ltd. OIL, GAS & CONSUMABLE FUELS - 6.9% Apache Corp. Chevron Corp. Exxon Mobil Corp. Financials - 8.4% CAPITAL MARKETS - 1.4% Och-Ziff Capital Management Group LLC COMMERCIAL BANKS - 2.9% CIT Group, Inc.* DIVERSIFIED FINANCIAL SERVICES - 1.1% JPMorgan Chase & Co. INSURANCE - 3.0% Berkshire Hathaway, Inc. Class A* 8 See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Financials (Continued) INSURANCE (CONTINUED) Prudential Financial, Inc. 76,750 $ 4,720,892 Health Care - 6.9% BIOTECHNOLOGY - 2.7% Alexion Pharmaceuticals, Inc.* HEALTH CARE PROVIDERS & SERVICES - 4.2% Cardinal Health, Inc. Express Scripts, Inc.* Industrials - 14.5% AEROSPACE & DEFENSE - 1.9% Goodrich Corp. AIR FREIGHT & LOGISTICS - 1.1% FedEx Corp. CONSTRUCTION & ENGINEERING - 2.7% Chicago Bridge & Iron Co. NV* MACHINERY - 5.8% Deere & Co. Illinois Tool Works, Inc. Timken Co. ROAD & RAIL - 2.2% CSX Corp. TRADING COMPANIES & DISTRIBUTORS - 0.8% Fastenal Co. Information Technology - 32.6% COMMUNICATIONS EQUIPMENT - 5.6% Cisco Systems, Inc.* QUALCOMM, Inc. COMPUTERS & PERIPHERALS - 7.5% Apple, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Information Technology (Continued) COMPUTERS & PERIPHERALS (CONTINUED) EMC Corp.* $ 5,136,051 INTERNET SOFTWARE & SERVICES - 2.7% Google, Inc. Class A* IT SERVICES - 7.4% Cognizant Technology Solutions Corp. Class A* MasterCard, Inc. Class A Paychex, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.8% Applied Materials, Inc. SOFTWARE - 6.6% Adobe Systems, Inc.* Microsoft Corp. Oracle Corp. Materials - 4.9% CHEMICALS - 4.9% Air Products & Chemicals, Inc. LyondellBasell Industries NV Class A* Telecommunication Services - 2.3% WIRELESS TELECOMMUNICATION SERVICES - 2.3% NII Holdings, Inc.* Total Investment in Common Stocks - 96.8% (Identified cost, $138,505,494) Short-Term Investment - 3.2% (Identified Cost, $6,038,561) State Street Institutional U.S. Government Money Market Fund Total Investments - 100.0% (Identified cost, $144,544,055) + Liabilities in Excess of Other Assets – (0.0)% Net Assets - 100% * Non-income producing security See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 43,469,115 Gross unrealized depreciation Net unrealized appreciation $ 43,150,927 See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Common Stock - 97.1% Consumer Discretionary - 13.9% DISTRIBUTORS - 1.9% LKQ Corp.* 317,400 $ 7,668,384 HOTELS, RESTAURANTS & LEISURE - 2.1% Panera Bread Co. Class A* SPECIALTY RETAIL - 7.7% DSW, Inc. Class A* Lumber Liquidators Holdings, Inc.* Monro Muffler Brake, Inc. Rue21, Inc.* West Marine, Inc.* Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS - 2.2% G-III Apparel Group Ltd.* Consumer Staples - 1.7% FOOD & STAPLES RETAILING - 1.7% BJ's Wholesale Club, Inc.* Energy - 4.5% ENERGY EQUIPMENT & SERVICES - 2.4% Basic Energy Services, Inc.* Core Laboratories NV OIL, GAS & CONSUMABLE FUELS - 2.1% Berry Petroleum Co. Class A Financials - 7.6% CAPITAL MARKETS - 4.0% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* COMMERCIAL BANKS - 3.6% PrivateBancorp, Inc. See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Financials (Continued) COMMERCIAL BANKS (CONTINUED) Signature Bank* 116,200 $ 6,070,288 Health Care - 20.6% HEALTH CARE EQUIPMENT & SUPPLIES - 1.8% NxStage Medical, Inc.* HEALTH CARE PROVIDERS & SERVICES - 8.7% Bio-Reference Labs, Inc.* Brookdale Senior Living, Inc.* Healthspring, Inc.* IPC The Hospitalist Co., Inc.* HEALTH CARE TECHNOLOGY - 3.9% Quality Systems, Inc. SXC Health Solutions Corp.* LIFE SCIENCES TOOLS & SERVICES - 2.7% Bruker Corp.* PHARMACEUTICALS - 3.5% Jazz Pharmaceuticals, Inc.* Par Pharmaceutical Cos., Inc.* Industrials - 20.1% AEROSPACE & DEFENSE - 2.3% Ladish Co., Inc.* COMMERCIAL SERVICES & SUPPLIES - 1.5% Interface, Inc. Class A ELECTRICAL EQUIPMENT - 7.2% General Cable Corp.* II-VI, Inc.* Polypore International, Inc.* Woodward Governor Co. MACHINERY - 2.7% Chart Industries, Inc.* Sun Hydraulics Corp. See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Industrials (Continued) MACHINERY (CONTINUED) Titan International, Inc. $ 4,963,750 PROFESSIONAL SERVICES - 2.1% Kforce, Inc.* TRADING COMPANIES & DISTRIBUTORS - 4.3% Applied Industrial Technologies, Inc. CAI International, Inc.* Information Technology - 24.0% COMMUNICATIONS EQUIPMENT - 2.3% Acme Packet, Inc.* Radware Ltd.* INTERNET SOFTWARE & SERVICES - 7.5% j2 Global Communications, Inc.* LivePerson, Inc.* LoopNet, Inc.* RightNow Technologies, Inc.* IT SERVICES - 3.9% HiSoft Technology International Ltd. ADR* Online Resources Corp.* Sapient Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.9% Hittite Microwave Corp.* Power Integrations, Inc. SOFTWARE - 7.4% CommVault Systems, Inc.* Informatica Corp.* MICROS Systems, Inc.* Pegasystems, Inc. Solarwinds, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Information Technology (Continued) SOFTWARE (CONTINUED) Websense, Inc.* $ 2,676,652 Materials - 4.7% CHEMICALS - 2.8% Balchem Corp. STR Holdings, Inc.* METALS & MINING - 1.9% Schnitzer Steel Industries, Inc. Class A Total Investment in Common Stocks - 97.1% (Identified cost, $271,658,702) Short-Term Investment - 2.7% (Identified Cost, $10,449,264) State Street Institutional U.S. Government Money Market Fund Total Investments - 99.8% (Identified cost, $282,107,966) + Other Assets in Excess of Liabilities - 0.2% Net Assets - 100% * Non-income producing security ADR - American Depositary Receipt + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 111,085,974 Gross unrealized depreciation Net unrealized appreciation $ 108,922,087 See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Common Stock - 89.6% Consumer Discretionary - 13.0% HOTELS, RESTAURANTS & LEISURE - 4.0% InterContinental Hotels Group PLC ADR 3,750 $ 79,912 Panera Bread Co. Class A* HOUSEHOLD DURABLES - 1.8% Tempur-Pedic International, Inc.* INTERNET & CATALOG RETAIL - 0.9% Netflix, Inc.* SPECIALTY RETAIL - 3.4% DSW, Inc. Class A* Urban Outfitters, Inc.* TEXTILES, APPAREL & LUXURY GOODS - 2.9% Crocs, Inc.* lululemon Athletica, Inc.* Consumer Staples - 1.7% FOOD PRODUCTS - 1.7% Diamond Foods, Inc. Energy - 8.3% ENERGY EQUIPMENT & SERVICES - 4.2% Dril-Quip, Inc.* ION Geophysical Corp.* OIL, GAS & CONSUMABLE FUELS - 4.1% Berry Petroleum Co. Class A See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Energy (Continued) OIL, GAS & CONSUMABLE FUELS (CONTINUED) Whiting Petroleum Corp.* $ 75,768 Financials - 3.8% COMMERCIAL BANKS - 1.8% SVB Financial Group* DIVERSIFIED FINANCIAL SERVICES - 2.0% Moody's Corp. Health Care - 13.8% BIOTECHNOLOGY - 4.0% Alexion Pharmaceuticals, Inc.* United Therapeutics Corp.* HEALTH CARE EQUIPMENT & SUPPLIES - 6.7% Cyberonics, Inc.* Edwards Lifesciences Corp.* Hill-Rom Holdings, Inc. Sirona Dental Systems, Inc.* The Cooper Cos., Inc. HEALTH CARE PROVIDERS & SERVICES - 1.4% Catalyst Health Solutions, Inc.* PHARMACEUTICALS - 1.7% Par Pharmaceutical Cos., Inc.* Industrials - 20.1% AEROSPACE & DEFENSE - 1.9% BE Aerospace, Inc.* COMMERCIAL SERVICES & SUPPLIES - 4.3% Avery Dennison Corp. Interface, Inc. Class A Steelcase, Inc. Class A ELECTRICAL EQUIPMENT - 4.5% Roper Industries, Inc. See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Industrials (Continued) ELECTRICAL EQUIPMENT (CONTINUED) Sensata Technologies Holding NV* $ 91,379 MACHINERY - 5.7% AGCO Corp.* Briggs & Stratton Corp. Kennametal, Inc. PROFESSIONAL SERVICES - 1.8% TrueBlue, Inc.* ROAD & RAIL - 1.9% Kansas City Southern* Information Technology - 21.7% COMMUNICATIONS EQUIPMENT - 2.9% F5 Networks, Inc.* Finisar Corp.* ELECTRONIC EQUIPMENT & INSTRUMENTS - 6.3% Cognex Corp. Itron, Inc.* National Instruments Corp. Rofin-Sinar Technologies, Inc.* INTERNET SOFTWARE & SERVICES - 1.8% Constant Contact, Inc.* IT SERVICES - 1.9% Syntel, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 2.6% Cavium Networks, Inc.* Power Integrations, Inc. SOFTWARE - 6.2% ANSYS, Inc.* Pegasystems, Inc. Solarwinds, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2011 (UNAUDITED) SHARES VALUE Information Technology (Continued) SOFTWARE (CONTINUED) VanceInfo Technologies, Inc. ADR* $ 54,095 Materials - 5.3% CHEMICALS - 3.2% Intrepid Potash, Inc.* STR Holdings, Inc.* METALS & MINING - 2.1% Stillwater Mining Co.* Telecommunication Services - 1.9% WIRELESS TELECOMMUNICATION SERVICES - 1.9% NII Holdings, Inc.* Total Investment in Common Stocks - 89.6% (Identified cost, $3,209,555) Short-Term Investment - 11.2% (Identified Cost, $408,036) State Street Institutional U.S. Government Money Market Fund Total Investments - 100.8% (Identified cost, $3,617,591) + Liabilities in Excess of Other Assets - -0.8% Net Assets - 100% $ 3,621,139 * Non-income producing security ADR - American Depositary Receipt + Cost for Federal income tax purposes is substantially the same as for financial statement purposes. Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ 95,604 Gross unrealized depreciation Net unrealized appreciation $ 34,100 See notes to financial statements. CENTURY FUNDS Note 1. Security Valuations Equity securities are valued at the last reported sale price or official closing price on the primary exchange or market on which they are traded, as reported by an independent pricing service.If no sale price or official closing price is reported, market value is generally determined based on quotes or closing prices obtained from a quotation reporting system, established market maker, or reputable pricing service. For unlisted securities and for exchange-listed securities for which there are no reported sales or official closing prices, market value is generally determined using closing bid prices. Short-term obligations, maturing in 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value each business day. Fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.The hierarchy of inputs that are used in determining the fair value of the Fund’s investments is summarized below: · Level 1 –quoted prices in active markets for identical investments · Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used in valuing the Funds’ assets carried at fair value: Fund Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Century Shares Trust Common Stock* $ $
